Exhibit 10.97

Portions of this exhibit marked [*] are omitted and are requested to be treated
confidentially.

AMENDMENT NUMBER TWO

TO

SUPPLY AGREEMENT

This Amendment Number Two to Supply Agreement (this “Amendment”), dated
August 6, 2012 (the “Amendment Number Two Effective Date”), is made by and
between Alfa Wassermann S.p.A., an Italian company (“Alfa”), and Salix
Pharmaceuticals, Inc., a California corporation (“Salix”).

Recitals

WHEREAS, Alfa and Salix are parties to that certain Supply Agreement, dated
June 24, 1996 and amended on [*] (the “Supply Agreement”);

WHEREAS, Alfa and Salix have on this date entered into an Amended and Restated
License Agreement (the “License Agreement”); and

WHEREAS, in connection with the execution of the License Agreement and certain
of the matters referenced therein, Alfa and Salix desire to enter into this
Amendment for the purpose of modifying certain of their agreements set forth in
the Supply Agreement;

NOW THEREFORE, in consideration of the foregoing and the mutual promises of the
parties set forth herein and in the License Agreement, Alfa and Salix, intending
to be legally bound, agree to the following:

1. Capitalized terms used in this Amendment and not otherwise defined shall have
the meanings set forth in the Supply Agreement.

2. Article 1 of the Supply Agreement is hereby amended by adding thereto the
following definitions:

“Amendment Number One” means that certain Amendment to Supply Agreement, dated
[*], between ALFA and SALIX.

“Amendment Number Two” shall mean that certain Amendment Number Two to Supply
Agreement, dated August 6, 2012, between ALFA and SALIX.

“Amendment Number Two Effective Date” shall mean August 6, 2012.

“Current Compound Formulation” shall mean the formulation of the Compound
manufactured and supplied by ALFA to SALIX pursuant to this Agreement as of the
Amendment Number Two Effective Date, as described in the Specifications.

“Initial Termination Date” shall mean July 12, 2014.

“Third Party” shall mean any individual or entity other than ALFA and SALIX and
their respective Affiliates.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

3. The following definitions contained in Article 1 of the Supply Agreement are
hereby amended as follows:

(a) The definition of “Compound” is hereby amended by adding the following
sentence at the end thereof:

“Compound shall not, for purposes of this Agreement, include the EIR Formulation
(as such term is defined in the License) nor any rifaximin required for the
production of the EIR Formulation or any product containing the same, as it is
the parties’ intent that the manufacture of EIR Formulation and products
containing the same by ALFA and their supply by ALFA to SALIX shall be governed
solely and exclusively by the EIR Supply Agreement (as such term is defined in
the License).”

(b) The definition of “License” is hereby amended to read in its entirety as
follows:

“‘License’ shall mean that certain Amended and Restated License Agreement, dated
the Amendment Number Two Effective Date, between ALFA and SALIX, as the same may
be amended from time to time following the Amendment Number Two Effective Date.”

(c) The definition of “Specifications” is hereby amended to read in its entirety
as follows:

“Specifications” shall mean the requirements, standards and other items for
Compound attached as Exhibit A to Amendment Number Two, as amended from time to
time in accordance with the provisions hereof to comply with the Applications.”

4. Article 2.1 of the Supply Agreement is hereby amended by adding at the end
thereof the following sentence:

“Notwithstanding the provisions of the preceding sentence, from and after the
Initial Termination Date

(a) SALIX shall be entitled to deplete [*] its inventory of Compound on hand as
of the Initial Termination Date (including, for the avoidance of doubt, Compound
scheduled as of the Initial Termination Date for delivery following the Initial
Termination Date), that Salix has acquired from any Third Party pursuant to
contractual obligations existing between SALIX and such Third Party as of the
Amendment Number Two Effective Date and,

(b) following the depletion of inventory of Compound as contemplated in clause
(a), SALIX’s obligation to purchase Compound from ALFA shall be limited to an
obligation to purchase from ALFA [*] percent of the quantities of the Current
Compound Formulation that are required by SALIX for use in the manufacture of
Product for sale in the Territory in exercise of the rights granted to SALIX by
ALFA under the License [*].

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

2



--------------------------------------------------------------------------------

For the avoidance of doubt and by way of example, in the event that SALIX were
to be obligated during any period covered by clause (b) of the preceding
sentence to purchase [*] percent of its requirements of Current Compound
Formulation from a Third Party, then [*].”

5. Article 3.1 of the Supply Agreement is hereby amended by adding at the end
thereof the following sentences:

“Notwithstanding the provisions of the preceding sentence (or, for the avoidance
of doubt, the provisions of Amendment Number One), the price to be paid by SALIX
to ALFA for Compound ordered for delivery from and after the Initial Termination
Date shall be as determined from time to time by agreement between SALIX and
ALFA. In the event that at any time ALFA and SALIX are unable to reach agreement
with respect to the price to be paid by SALIX to ALFA for Compound ordered for
delivery following the Initial Termination Date, then [*].

6. Article 5.2 of the Supply Agreement is hereby amended by adding at the end
thereof the following new paragraph:

“In respect of the period that begins on the Initial Termination Date and
continues thereafter, (a) the provisions of the first paragraph of this Article
5.2 shall cease to apply and (b) SALIX shall provide to ALFA a 12-month forecast
of its expected purchases of Compound hereunder, which forecast will be updated
monthly.”

7. Article 6.1.1 of the Supply Agreement is hereby amended by adding at the end
thereof, but before the semi-colon, the following provisions:

“and the Certificate of Analysis therefor provided pursuant to Article 5.4”

8. Article 6.1.2 of the Supply Agreement is hereby amended by adding at the end
thereof, but before the semi-colon, the following provisions:

“, title to such Compound shall pass to SALIX free and clear of any security
interest, lien or other encumbrance, the expiration date of such Compound as
defined in the Specifications shall be no earlier than [*] months after such
date of delivery assuming storage in conformance with the Specifications, such
Compound shall not have been adulterated or misbranded under any Act, and
neither ALFA nor any of its Affiliates has been debarred or is subject to
disbarment for regulatory or government contracting purposes or listed on any
regulatory or government contracting exclusion list of any Government”

9. Article 9.2 of the Supply Agreement is hereby amended by adding at the end
thereof the following sentence:

“From and after the Initial Termination Date, the provisions of the preceding
provisions of this Article 9.2 shall have no further force or effect.”

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

3



--------------------------------------------------------------------------------

10. Article 10.1 of the Supply Agreement is hereby amended to read in its
entirety as follows:

“This Agreement shall come into force and effect as at the last date of
execution of these presents and, subject to Article 10.2, shall continue
thereafter until the date of the first commercial sale of a generic of any
Product by a third party in any part of the Territory that may occur prior to
the Initial Termination Date, but otherwise for so long as SALIX continues to
commercialize a Product. Following the Initial Termination Date, SALIX and ALFA
shall meet periodically to discuss in good faith [*].”

11. The Supply Agreement is hereby amended by adding immediately after Article
18 thereof a new Article 19, such new Article to read as follows:

“ARTICLE 19 - AMENDMENT NUMBER ONE From and after the Initial Termination Date,
the provisions of Amendment Number One shall have no further force or effect and
the Supply Agreement shall continue thereafter as though ALFA and SALIX had
never entered into Amendment Number One.”

12. This Amendment shall be governed by and construed in accordance with the
laws of Scotland, without giving effect to any conflict of laws principles or
rules. The parties agree to exclude the application to this Amendment of the
United Nations Convention on Contracts for the International Sale of Goods.

13. This Amendment, along with any exhibits, schedules and agreements referenced
herein, states the entire agreement reached between the parties hereto with
respect to the transactions contemplated hereby. This Amendment replaces and
supersedes any and all previous agreements and understandings between the
parties regarding the subject matter hereof, whether written or oral.

14. The Supply Agreement, as amended by this Amendment, shall remain in full
force and effect.

15. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. This Amendment may be executed by the
electronic delivery of facsimiles of executed signature pages hereto with the
same effect as the delivery of originally executed signature pages.

16. The parties acknowledge and agree that: (a) each party and its counsel
reviewed and negotiated the terms and provisions of this Amendment and have
contributed to its revision, (b) the rule of construction to the effect that any
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Amendment, and (c) the terms and provisions of this
Amendment shall be construed fairly as to all parties hereto and not in a favor
of or against any party, regardless of which party was generally responsible for
the preparation of this Amendment.

[Signatures appear on next page.]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered to be effective as of the Amendment Number Two Effective
Date.

 

ALFA WASSERMANN S.p.A.     SALIX PHARMACEUTICALS, INC. By:   /s/ Andrea
Golinelli     By:   /s/ Rick Scruggs

Name:   /s/ Andrea Golinelli     Name:   Rick Scruggs

Title:   Chief Strategy Officer     Title:   EVP Business Development

 

5



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFICATIONS

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.